Case: 20-60861     Document: 00516083487         Page: 1     Date Filed: 11/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 November 5, 2021
                                  No. 20-60861                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Raquel Noemi Palacios-Diaz,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 116 408


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Raquel Noemi Palacios-Diaz, a native and citizen of El Salvador,
   petitions for review of the order by the Board of Immigration Appeals (BIA)
   upholding the denial by an immigration judge (IJ) of her motion to reopen her
   immigration proceedings and rescind the in absentia removal order. Palacios-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60861      Document: 00516083487          Page: 2   Date Filed: 11/05/2021




                                    No. 20-60861


   Diaz contends that she did not receive actual notice of the hearing because
   she was confused about whether a hearing had actually been set. She
   maintains that the BIA failed to consider her allegations that she was entitled
   to equitable tolling of the time for filing a motion to reopen based on
   exceptional circumstances, given her allegations that she received ineffective
   assistance from a non-attorney representative. Palacios-Diaz alleges that the
   denial of her motion to reopen and the lack of notice resulted in a denial of
   due process. Finally, she arguably contends that the BIA and IJ erred in not
   reopening the proceedings pursuant to their sua sponte authority. Although
   Palacios-Diaz presented a claim for humanitarian relief based on family
   circumstances before the BIA, she does not raise it here and it is therefore
   abandoned. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          We review the denial of a motion to reopen under a highly deferential
   abuse-of-discretion standard. Nunez v. Sessions, 882 F.3d 499, 505 (5th Cir.
   2018). Such a decision will stand unless it is “capricious, irrational, utterly
   without foundation in the evidence, based on legally erroneous
   interpretations of statutes or regulations, or based on unexplained departures
   from regulations or established policies.” Ramos-Portillo v. Barr, 919 F.3d
   955, 958 (5th Cir. 2019) (internal quotation marks and citation omitted). We
   review factual findings under the substantial evidence standard and legal
   questions de novo, giving deference to the BIA’s interpretation of any
   ambiguous immigration statutes. See Orellana-Monson v. Holder, 685 F.3d
   511, 517-18 (5th Cir. 2012).
          Palacios-Diaz has failed to show any abuse of discretion arising from
   the BIA’s upholding the IJ’s finding that she received personal notice of the
   removal hearing. See Nunez, 882 F.3d at 505. Although she maintains that
   she was confused whether a hearing was actually set based on language in the
   immigration forms and the oral statements of the immigration officer, she did
   not present those allegations to the IJ and therefore failed to exhaust her



                                         2
Case: 20-60861      Document: 00516083487          Page: 3   Date Filed: 11/05/2021




                                    No. 20-60861


   administrative remedies. See Eduard v. Ashcroft, 379 F.3d 182, 195 n.14 (5th
   Cir. 2004); Matter of Jimenez-Santillano, 21 I. & N. Dec. 567, 570 n.2
   (BIA 1996). Accordingly, we lack jurisdiction to consider this argument. See
   Omari v. Holder, 562 F.3d 314, 318-21 (5th Cir. 2009).
          Although the BIA did not explicitly rule on Palacios-Diaz’s allegations
   of equitable tolling and ineffective assistance, it adopted the decision of the
   IJ, and we may consider the IJ’s ruling on those issues. See Wang v. Holder,
   569 F.3d 531, 536 (5th Cir. 2009); Eduard, 379 F.3d at 186. Palacios-Diaz has
   not shown that she is entitled to equitable tolling, as she has failed to show
   that the 13-year delay in filing the motion to reopen was the result of
   reasonable diligence. See Lugo-Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir.
   2016). We therefore need not consider whether Palacios-Diaz’s allegations
   of ineffective assistance constituted an extraordinary circumstance that
   prevented timely filing. See Mejia v. Barr, 953 F.3d 255, 259 (5th Cir. 2020).
          Although Palacios-Diaz asserts that the denial of relief on her motion
   to reopen constituted a denial of due process, “there is no liberty interest at
   stake in a motion to reopen due to the discretionary nature of the relief
   sought.” Hernandez-Castillo v. Sessions, 875 F.3d 199, 205 (5th Cir. 2017)
   (internal quotation marks and citation omitted); see also Ramos-Portillo,
   919 F.3d at 963 (rejecting claim that denial of a motion to reopen and to
   rescind an in absentia removal order violated the due process clause). She
   also contends that the lack of actual notice of her removal denied her due
   process, but she was personally served with notice of that hearing. Finally,
   to the extent that Palacios-Diaz challenges the agency’s refusal to sua sponte
   reopen her removal proceedings, we lack jurisdiction to consider that
   decision. Hernandez-Castillo, 875 F.3d at 206.
          Based on the foregoing, the petition for review is DENIED in part
   and DISMISSED in part.




                                          3